United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       May 8, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-40616
                             Summary Calendar


UNITED STATES OF AMERICA,

                                Plaintiff-Appellee,

versus

MICHAEL SALAS,

                                Defendant-Appellant.


            Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 1:04-CR-659-ALL


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.


PER CURIAM:*

     Michael Salas appeals the sentence imposed after he pleaded

guilty to one count of possession of an unregistered firearm.               He

contends that his sentencing under the advisory guideline system

announced in United States v. Booker1 violates due process and ex

post facto principles.      Salas recognizes that the contention is

foreclosed.2    Also for purposes of further review, Salas


     *
         Pursuant to the 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under limited
circumstances set forth in 5TH CIR. R. 47.5.4.

     1
         543 U.S. 220 (2005).

     2
         United States v. Austin, 432 F.3d 598 (5th Cir. 2005) (per curiam);
United States v. Scroggins, 411 F.3d 572, 575-76 (5th Cir. 2005).
preserves his argument that, in light of Booker, the sentencing

court should have found beyond a reasonable doubt the facts used

to calculate the sentence.        We, however, have previously stated

that, post-Booker, “[t]he sentencing judge is entitled to find by

a preponderance of the evidence all the facts relevant to the

determination of a Guideline sentencing range and all facts

relevant to the determination of a non-Guideline sentence.”3

      Again recognizing precedent to the contrary, Salas contends

that the sentencing court impermissibly relied on the challenged

facts recited in the presentence report (PSR), even though Salas

did not attempt to demonstrate the material unreliability of the

facts he disputed.       He urges that the government be put to its

proof by a preponderance of the evidence.           Post-Booker, the

defendant retains the burden to show “that the information in the

PSR relied on by the district court is materially untrue”4 and

that, absent such evidence, the district court may rely on the

facts recited in the PSR.5

      Lastly, relying primarily on Crawford v. Washington,6 Salas

contends that the district court denied him the right to confront

witnesses at the sentencing hearing, repugnant both to the Sixth

      3
        United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005); United States
v. Alonzo, 435 F.3d 551, 553-54 (5th Cir. 2006).

      4
          United States v. Betancourt, 422 F.3d 240, 248 (5th Cir. 2005).
      5
          United States v. De Jesus-Batres, 410 F.3d 154, 164 (5th Cir. 2005).

      6
          541 U.S. 36, 68-69 (2004).

                                       2
Amendment and to due process.         However, we have previously

recognized that “there is no Confrontation Clause right at

sentencing.”7

      AFFIRMED.




      7
         United States v. Navarro, 169 F.3d 228, 236 (5th Cir. 1999) (citing
Lindh v. Murphy, 96 F.3d 856, 870 (7th Cir. 1996)); United States v. Leatch, 111
Fed. Appx. 770 (5th Cir. 2004) (recognizing that Navarro controls).


                                       3